


Exhibit 10(n)

 

February 13, 2008

 

Name

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

Dear

 

:

 

 

The Empire District Electric Company

2006 Stock Incentive Plan (the “Plan”)

 

Notice of Non-Qualified Stock Option Award

 

This is to advise you that effective as of January 30, 2008 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you an
option (“Option”) under the Plan consisting of the right to purchase
               shares of Common Stock of the Company (“Stock”) at an Option
price of $21.915 per share, subject to the conditions and terms herein stated
and the applicable terms and conditions of the Plan (copy attached).

 

This Option is not intended to be, and will not be treated as, an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 


1.             EXERCISABILITY.  THIS OPTION SHALL VEST AND BECOME EXERCISABLE ON
THE EARLIER OF THE THIRD ANNIVERSARY OF THE GRANT DATE OR THE DATE OF A CHANGE
IN CONTROL OF THE COMPANY.  THEREAFTER, THIS OPTION SHALL REMAIN EXERCISABLE
UNTIL THE TENTH ANNIVERSARY OF THE GRANT DATE UNLESS SOONER TERMINATED PURSUANT
TO SECTION 2 BELOW.


 


2.             TERMINATION OF EMPLOYMENT.  IN THE EVENT OF THE TERMINATION OF
YOUR EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES BY REASON OF YOUR DEATH,
RETIREMENT, DISABILITY, INVOLUNTARY TERMINATION BY THE COMPANY AND ITS
SUBSIDIARIES WITHOUT CAUSE OR VOLUNTARY TERMINATION BY YOU WITH THE CONSENT OF
THE COMMITTEE, THIS OPTION, IF NOT ALREADY EXERCISABLE, SHALL BECOME EXERCISABLE
ON THE DATE DETERMINED PURSUANT TO THE FIRST SENTENCE OF SECTION 1 ABOVE AND
SHALL REMAIN EXERCISABLE UNTIL THE TENTH ANNIVERSARY OF THE GRANT DATE.  A
TERMINATION OF EMPLOYMENT FOR ANY OF THE REASONS SPECIFIED IN THE PRECEDING
SENTENCE IS HEREINAFTER REFERRED TO AS A “DESIGNATED TERMINATION.”  IN THE EVENT
OF THE INVOLUNTARY TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY AND ITS
SUBSIDIARIES FOR CAUSE, THIS OPTION SHALL TERMINATE IMMEDIATELY UPON SUCH
TERMINATION OF EMPLOYMENT.  IN THE EVENT OF THE VOLUNTARY TERMINATION OF YOUR
EMPLOYMENT BY YOU WITHOUT THE CONSENT OF THE COMMITTEE, THIS OPTION SHALL
TERMINATE ON THE 30TH DAY FOLLOWING SUCH TERMINATION OF EMPLOYMENT, AND SHALL BE
EXERCISABLE PRIOR TO SUCH TERMINATION ONLY TO THE EXTENT IT HAS BECOME
EXERCISABLE, OR BECOMES EXERCISABLE DURING THAT 30-DAY PERIOD PURSUANT TO THE
FIRST SENTENCE OF SECTION 1 ABOVE.


 


3.             EXERCISE.  AFTER THIS OPTION BECOMES EXERCISABLE PURSUANT TO
SECTION 1 ABOVE AND DURING THE PERIOD THAT THIS OPTION REMAINS EXERCISABLE
PURSUANT TO SECTIONS 1 AND 2 ABOVE, THIS OPTION MAY BE EXERCISED IN WHOLE OR IN
PART BY FILING A WRITTEN NOTICE WITH THE COMPANY.  THE EXERCISE NOTICE MUST
SPECIFY THE NUMBER OF SHARES OF STOCK WHICH YOU ELECT TO PURCHASE AND MUST BE
ACCOMPANIED BY PAYMENT OF THE OPTION PRICE (INCLUDING ANY APPLICABLE WITHHOLDING
TAXES) FOR SUCH SHARES OF STOCK INDICATED BY YOUR ELECTION.  PAYMENT OF THE
OPTION PRICE (AND ANY APPLICABLE WITHHOLDING TAXES) SHALL BE MADE IN CASH OR
SHARES OF STOCK HAVING A

 

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE (AS DEFINED IN THE PLAN) ON THE DATE OF THE EXERCISE OF THIS
OPTION EQUAL TO THE OPTION PRICE PAYABLE UNDER THIS OPTION OR A COMBINATION OF
CASH AND SHARES OF STOCK, AND NO SHARES OF STOCK SHALL BE ISSUED UPON EXERCISE
OF THIS OPTION UNTIL FULL PAYMENT HAS BEEN MADE THEREFORE.


 


4.             HEIRS AND SUCCESSORS.  THIS AWARD SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND UPON
ANY PERSON ACQUIRING, WHETHER BY MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR
OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS AND BUSINESS.  IF
ANY OF YOUR RIGHTS OR BENEFITS DISTRIBUTABLE TO YOU UNDER THIS AWARD HAVE NOT
BEEN EXERCISED OR DISTRIBUTED, RESPECTIVELY, AT THE TIME OF YOUR DEATH, SUCH
RIGHTS SHALL BE EXERCISABLE BY YOUR DESIGNATED BENEFICIARY, AND SUCH BENEFITS
SHALL BE DISTRIBUTED TO YOUR DESIGNATED BENEFICIARY, IN ACCORDANCE WITH THE
PROVISIONS OF THIS AWARD AND THE PLAN.  THE “DESIGNATED BENEFICIARY” SHALL BE
THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY YOU IN A WRITING FILED WITH THE
COMMITTEE IN SUCH FORM AND AT SUCH TIME AS THE COMMITTEE SHALL REQUIRE.  IF YOU
ARE DECEASED AND FAILED TO DESIGNATE A BENEFICIARY, OR IF THE DESIGNATED
BENEFICIARY DOES NOT SURVIVE YOU, ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY
YOU AND ANY BENEFITS DISTRIBUTABLE TO YOU SHALL BE EXERCISED BY OR DISTRIBUTED
TO THE LEGAL REPRESENTATIVE OF YOUR ESTATE.  IF YOU ARE DECEASED AND HAVE
DESIGNATED A BENEFICIARY AND THE DESIGNATED BENEFICIARY SURVIVES YOU BUT DIES
BEFORE THE DESIGNATED BENEFICIARY’S EXERCISE OF ALL RIGHTS UNDER THIS AWARD OR
BEFORE THE COMPLETE DISTRIBUTION OF BENEFITS TO THE DESIGNATED BENEFICIARY UNDER
THIS AWARD, THEN ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE DESIGNATED
BENEFICIARY SHALL BE EXERCISED BY THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE
DESIGNATED BENEFICIARY, AND ANY BENEFITS DISTRIBUTABLE TO THE DESIGNATED
BENEFICIARY SHALL BE DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE ESTATE OF
THE DESIGNATED BENEFICIARY.


 


5.             ADMINISTRATION.  THE AUTHORITY TO MANAGE AND CONTROL THE
OPERATION AND ADMINISTRATION OF THIS AWARD SHALL BE VESTED IN THE COMMITTEE
IDENTIFIED IN THE PLAN, AND THE COMMITTEE SHALL HAVE ALL OF THE POWERS WITH
RESPECT TO THIS AWARD THAT IT HAS WITH RESPECT TO THE PLAN.  ANY INTERPRETATION
OF THIS AWARD BY THE COMMITTEE AND ANY DECISION MADE BY IT WITH RESPECT TO THIS
AWARD ARE FINAL AND BINDING ON ALL PERSONS.


 


6.             AMENDMENT.  THIS AWARD MAY BE AMENDED BY WRITTEN AGREEMENT
BETWEEN YOU AND THE COMPANY, WITHOUT THE CONSENT OF ANY OTHER PERSON.


 


7.             NONTRANSFERABILITY.  THIS AWARD SHALL NOT BE TRANSFERABLE EXCEPT
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR BY BENEFICIARY DESIGNATION IN
ACCORDANCE WITH SECTION 5 ABOVE AND SHALL BE EXERCISABLE DURING YOUR LIFETIME
ONLY BY YOU.


 


8.             TAXES.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD THE AMOUNT OF
ANY WITHHOLDING TAX PAYABLE WITH RESPECT TO THE OPTION AND TO SELL SUCH NUMBER
OF SHARES OF STOCK AS MAY BE NECESSARY TO PRODUCE THE AMOUNT SO REQUIRED TO BE
WITHHELD, UNLESS THE RECIPIENT SUPPLIES TO THE COMPANY CASH IN THE AMOUNT
REQUESTED BY THE COMPANY FOR THE PURPOSE.


 


9.             EMPLOYEE AND SHAREHOLDER STATUS.  THIS AWARD DOES NOT CONSTITUTE
A CONTRACT OF CONTINUED SERVICE AND DOES NOT GIVE YOU THE RIGHT TO BE RETAINED
AS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THIS AWARD DOES NOT
CONFER UPON YOU OR ANY OTHER HOLDER THEREOF ANY RIGHT AS A SHAREHOLDER OF THE
COMPANY PRIOR TO THE ISSUANCE OF SHARES OF STOCK PURSUANT TO THE EXERCISE OF THE
OPTION.

 

--------------------------------------------------------------------------------


 


10.           PLAN GOVERNS.  NOTWITHSTANDING ANYTHING IN THIS AWARD TO THE
CONTRARY, THE TERMS OF THIS AWARD SHALL BE SUBJECT TO THE TERMS OF THE PLAN.


 


11.           RULES RELATING TO TERMINATION OF EMPLOYMENT.  FOR PURPOSES OF THIS
AWARD, THE DATE OF TERMINATION OF YOUR EMPLOYMENT SHALL BE THE FIRST DAY
OCCURRING ON OR AFTER THE GRANT DATE ON WHICH YOU ARE NOT EMPLOYED BY THE
COMPANY OR ANY SUBSIDIARY, REGARDLESS OF THE REASON FOR THE TERMINATION OF
EMPLOYMENT; PROVIDED THAT A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO
OCCUR BY REASON OF A TRANSFER OF YOU BETWEEN THE COMPANY AND A SUBSIDIARY OR
BETWEEN TWO SUBSIDIARIES; AND FURTHER PROVIDED THAT YOUR EMPLOYMENT SHALL NOT BE
CONSIDERED TERMINATED WHILE YOU ARE ON A LEAVE OF ABSENCE FROM THE COMPANY OR A
SUBSIDIARY APPROVED BY YOUR EMPLOYER.  IF, AS A RESULT OF A SALE OR OTHER
TRANSACTION, YOUR EMPLOYER CEASES TO BE A SUBSIDIARY (AND YOUR EMPLOYER IS OR
BECOMES AN ENTITY THAT IS SEPARATE FROM THE COMPANY), AND YOU ARE NOT, AT THE
END OF THE 30-DAY PERIOD FOLLOWING THE TRANSACTION, EMPLOYED BY THE COMPANY OR
AN ENTITY THAT IS THEN A SUBSIDIARY, THEN, THE OCCURRENCE OF SUCH TRANSACTION
SHALL BE TREATED AS THE DATE OF TERMINATION OF YOUR EMPLOYMENT CAUSED BY YOU
BEING DISCHARGED BY THE EMPLOYER.


 


12.           DEFINITIONS.  FOR PURPOSES OF THIS AWARD, THE TERMS USED IN THIS
AWARD SHALL HAVE THE FOLLOWING MEANINGS:


 

(I)                                                CAUSE.  A TERMINATION OF
EMPLOYMENT FOR “CAUSE” MEANS ANY TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES FOR (I) SERIOUS, WILLFUL MISCONDUCT IN RESPECT OF
YOUR OBLIGATIONS TO THE COMPANY OR ITS SUBSIDIARIES, WHICH HAS CAUSED
DEMONSTRABLE AND SERIOUS INJURY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
MONETARY OR OTHERWISE, AS EVIDENCED BY A DETERMINATION IN A BINDING AND FINAL
JUDGMENT, ORDER OR DECREE OF A COURT OR ADMINISTRATIVE AGENCY OF COMPETENT
JURISDICTION, IN EFFECT AFTER EXHAUSTION OR LAPSE OF ALL RIGHTS OF APPEAL, IN AN
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE; (II) CONVICTION OF A FELONY, WHICH HAS CAUSED DEMONSTRABLE AND
SERIOUS INJURY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, MONETARY OR OTHERWISE,
AS EVIDENCED BY A BINDING AND FINAL JUDGMENT, ORDER, OR DECREE OF A COURT OF
COMPETENT JURISDICTION, IN EFFECT AFTER EXHAUSTION OR LAPSE OF ALL RIGHTS OF
APPEAL; OR (III) YOUR WILLFUL AND CONTINUAL FAILURE TO SUBSTANTIALLY PERFORM
YOUR DUTIES FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN RESULTING
FROM YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) WHICH FAILURE CONTINUED
FOR A PERIOD OF AT LEAST THIRTY (30) DAYS AFTER A WRITTEN NOTICE OF DEMAND FOR
SUBSTANTIAL PERFORMANCE HAS BEEN DELIVERED TO YOU SPECIFYING THE MANNER IN WHICH
YOU HAVE FAILED TO SUBSTANTIALLY PERFORM.

 

(II)                                             CHANGE IN CONTROL.  A “CHANGE
IN CONTROL” OF THE COMPANY SHALL MEAN “A CHANGE IN THE OWNERSHIP OR EFFECTIVE
CONTROL” OF THE COMPANY, OR “IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS” OF THE COMPANY, WITHIN THE MEANING OF SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND TREASURY REGULATIONS AND INTERNAL REVENUE
SERVICE GUIDANCE THEREUNDER.

 

(III)                                          DISABILITY.  EXCEPT AS OTHERWISE
PROVIDED BY THE COMMITTEE, “DISABILITY” MEANS THE DETERMINATION BY THE
COMMITTEE, IN ITS SOLE DISCRETION, THAT A PERMANENT AND TOTAL DISABILITY EXISTS
IN ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE
COMMITTEE FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 

(IV)                                         RETIREMENT.  “RETIREMENT” MEANS
YOUR RETIREMENT ON AN “EARLY RETIREMENT DATE” OR ON OR AFTER YOUR “NORMAL
RETIREMENT DATE,” AS THOSE TERMS ARE DEFINED IN THE EMPIRE DISTRICT ELECTRIC
COMPANY EMPLOYEES’ RETIREMENT PLAN.

 

(V)                                            VOTING SECURITIES.  “VOTING
SECURITIES” MEANS ANY SECURITIES WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.

 

(VI)                                         PLAN DEFINITIONS.  EXCEPT WHERE THE
CONTEXT CLEARLY IMPLIES OR INDICATES THE CONTRARY, A WORD, TERM, OR PHRASE USED
IN THE PLAN IS SIMILARLY USED IN THIS AWARD.

 

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

Chairman of the Plan Committee

 

 

 

 

Receipt of the foregoing Notice of Non-Qualified

 

Stock Option Award is hereby acknowledged.

 

My signed beneficiary designation form is attached.

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------
